DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 6 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A work machine comprising: a machine body; a front work implement provided to the machine body; an actuator configured to drive the front work implement; a posture sensor configured to detect a posture of the front work implement; a hydraulic pump configured to deliver a hydraulic operating oil that drives the actuator control valve configured to control a flow of the hydraulic operating oil supplied from the hydraulic pump to the actuator an operation lever device configured to generate hydraulic signals to be output to the control valve according to operations; a pilot pump configured to supply a hydraulic operating oil to the operation lever device; a pilot line configured to connect the operation lever device to the control valve; a solenoid proportional valve provided to the pilot line, the solenoid proportional valve reducing a pressure of one of the hydraulic signals generated by the operation lever device; and a front implement control section configured to limit operation of the front work implement by controlling the solenoid proportional valve on a basis of a detection signal of the posture sensor, wherein the pilot line is equipped with a selector valve configured to switch paths of the hydraulic signal, the pilot line includes an operation signal line connecting a signal output valve of the operation lever device to the selector valve, a signal input live connecting the selector valve to a hydraulic driving section of the control valve, and pressure reducing line having two ends which are both connected to the selector valve, the solenoid proportional valve is provided in the pressure reducing line to reduce the pressure of the hydraulic signal flowing through the pressure reducing line, and the selector valve is configured to be switchable between a first position and a second position, wherein the first portion interrupts connection of the operation signal line and the pressure reducing line and connects the operation signal line to the signal input line, and wherein the second position connects the operation signal line to the signal input line via the pressure reducing line.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661